Citation Nr: 1111734	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-38 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation in effect for PTSD to 50 percent effective February 11, 2006.

This appeal was previously before the Board and the Board remanded the claim in March 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to September 19, 2007, the Veteran's PTSD was manifested by symptoms including anxiety, depression, impaired sleep, and difficulty establishing or maintaining effective relationships; however, occupational and social impairment with deficiencies in most areas was not shown.

2.  Beginning September 19, 2007, the Veteran's PTSD is manifested by symptoms including suicidal ideation, an inability to function appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; however, total occupational and social impairment as a result of the Veteran's PTSD symptomatology has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met for the period prior to September 19, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Beginning September 19, 2007, the criteria for an evaluation of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has increased in severity.  This letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The May 2008 letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  This letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.  The case was last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA and Vet Center treatment records, a private treatment report, and statements from the Veteran.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  However, where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  Id.
One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV); see also 38 C.F.R. §§ 4.125, 4.126 (2010).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD is more severe than the currently assigned 50 percent rating.  The Board has thoroughly reviewed all the evidence of record and after careful consideration, the Board finds that the Veteran's PTSD symptomatology is properly evaluated as 50 percent disabling prior to September 19, 2007, and more nearly approximates the criteria for a 70 percent evaluation from September 19, 2007.

Turning to the evidence, the Veteran was provided a VA PTSD examination in November 2006, during which the claims file was reviewed.  The Veteran reported that it was hard for him to maintain a steady job.  He also indicated that he had problems in social relationships with a bleak outlook with regards to steady relationships with girlfriends.  He reported that he holds his feeling and emotions in and feels that he will explode one day.  He said that he dissociates from people and tells people the things they want to hear in order to "get by."  He reported seeing his dead comrades in his dreams that indicated that he talks with them.  He felt depressed and sad and did not discuss this with anybody including his parents.  He had attempted to work at about 6 different jobs since discharge from the service, with poor results.  He endorsed ongoing nightmares with insomnia, flashbacks, startle reactions with noise, hypervigilance, anxiety, intrusion of trauma, emotional numbing, hyperarousal, depressed mood, and affect with increased irritability.   The Veteran reported that his symptoms occur daily and are at times quite severe.  He indicated that they last approximately 2 to 3 hours.  He denied having remissions and said that such occur only if he gets drunk.  

The Veteran reported that his family structure was good and that he is close to his next oldest brother.  He denied having had any legal infractions, behavior conduct disturbances, or a history of substance use.  The Veteran was able to perform self-care.  He did not have any problems with relationships prior to his military service, but had ongoing problems at that time.  He denied having had any legal trouble post-military.  He denied a history of assaultiveness or suicide attempts.  He reported that his current psychosocial functional status was poor in employment and social/interpersonal relationships, fair in family role functioning, average in leisure pursuits, and good in routine responsibilities of self care and physical health.

Upon mental status examination, the Veteran did not display any impairment of thought process or communication, or any delusions or hallucinations.  He did maintain good eye contact and did not convey any inappropriate behavior.  The Veteran did not harbor any suicidal or homicidal thoughts or ideations.  He appeared able to maintain minimum personal hygiene and was able to attend to the basic activities of daily living.  He was oriented to person, place, and time, and did not display any memory loss or impairment.  The Veteran did not display any obsessive or ritualistic behavior and did display a normal rate and flow of speech.  He did not ascribe to panic attacks.  He did have moderate symptoms of depression,  He did not have poor impulse control.  He did complain of sleep impairment, which interfered with daytime activities and impacted employability or job performance.  The Veteran displayed a mood disorder in the form of mild depression with a negative outlook, anhedonia, and feeling helpless and hopeless at times.  The Veteran's PTSD symptoms were assessed to be moderate to severe.  The Axis I diagnosis was of PTSD and the Veteran was assigned a GAF score of 55.  The examiner noted that the Veteran was capable of managing benefit payments in his best interest.  The examiner also stated that the Veteran remained depressed, negative, and detached with impaired functioning in economic as well as social settings.  

Vet Center treatment records reveal that the Veteran received treatment for PTSD in March and April 2007, and had been referred there by his girlfriend.  The Veteran reported crying for no reason, getting angry, often for no reason, nightmares, trouble with jobs, and trouble getting close emotionally with someone.  He was employed but had difficulty in his job working for a mortgage company and was having difficulty adjusting to civilian life.  He reported arousal/anger, emotional numbing, distancing himself from others, feeling depressed, and difficulty concentrating, focusing, and remembering.  Mental status examination revealed no delusions, disorganized thinking, hallucinations, or suicidal or homicidal thoughts.  He had sleep disturbance and his energy level was average.  His diagnoses included PTSD, rule out major affective disorder, and rule out traumatic brain injury.

VA treatment records show that in May 2007, the Veteran underwent an initial psychology consultation with a clinical psychologist.  The Veteran reported "trouble with work and feeling depressed since shortly after I've gotten out."  He reported having a decreased appetite and difficulty falling asleep, frequent waking up, and needing daytime naps.  He also endorsed having decreased energy, decreased interest, feeling stressed, guilt, irritability, relationship problems, decreased mood, decreased concentration, feeling separate from others, feeling sad, and intermittent suicidal thoughts.  He reported an alcohol intake level of a 12 pack of beer and margaritas on weekends and on week nights, and marijuana and cocaine use.  

Upon mental status examination, the Veteran was alert and oriented in all three spheres.  He was cooperative and reasonable, and his grooming was appropriate.  His speech was normal in rate and rhythm and his language was intact.  There were no hallucinations or illusions.  His thought process and association were normal and coherent and he had no unusual thought content.  His memory was intact but his concentration was very poor.  His fund of knowledge, insight, and judgment were good.  His mood and affect were flat and he admitted to "feeling" very little.  The Veteran had experienced suicidal thoughts in the past.  He had a plan and access (firearm) but no current intent.  He did keep a loaded gun in the house.  He said that on a scale of 1 to 10, his current suicidal desire was 1.  The examiner indicated that the Veteran was not seen as a significant risk at that time.  The Veteran reported good relationships with parents and siblings and a 10 month relationship with a girlfriend, which was not going well.  He was employed at that time and maintained hope.  The Veteran denied having any homicidal thoughts, plans or intent.  The examiner noted that he did not appear to be at risk for violence at that time.

The Axis I diagnosis was of PTSD and the Veteran was assigned a GAF score of 45.  The Veteran participated in a psychology group counseling session the same day.

In support of his claim, the Veteran submitted the report of a September 19, 2007 psychological evaluation with a private psychologist.  The methods of assessment were noted to be clinical interview, personality assessment inventory (PAI), and review of records.  

The Veteran reported that he had excellent relationships with both parents and his 3 brothers during childhood, but he became "disconnected" from them subsequent to his period of military service.  He also reported a marked pattern of social isolation, from friends and associates as well as family members, subsequent to his return from military service in Iraq.  He described difficulties with anger and irritability which he indicated had markedly impacted his employment functioning.  With regards to post-service employment, the Veteran reported that upon discharge from active service, he worked as a loan officer.  He left that position after three to four months, prior to being fired, due to his inability to "produce."  He reported that he was subsequently hired as a bodyguard, where he remained for approximately 1 month, due to the company's dislike of his activities while he was on the job, including his perception that his employer was "kind of a joke."  He next worked, after a period of marked depression, as a loan officer in 2006.  He stated that he experienced difficulties with the social component of the position, which he ultimately "just left."  He subsequently obtained another "mortgage position," where he remained for a few months, largely due to his inability to make money.  He stated that he was subsequently employed by a friend, and was fired due to his inappropriate actions on the job, which included yelling at the contractors, showing up drunk, and a more generalized pattern of inability to work with others.  The Veteran indicated that at that time he was renovating his brother's home in order to produce an income.  The Veteran had been involved in a romantic relationship while on active duty and he reported a pattern of "off and on" contact until his return from Iraq, but he ended the relationship approximately two weeks after his return.

The Veteran reported that his period of heaviest alcohol usage began in early 2006 and had continued until that time.  He described a pattern of heavy whiskey and vodka drinking, typically involving his consuming one bottle per day on a daily basis.  The Veteran also reported that his period of heaviest marijuana usage took place subsequent to his discharge from the Marine Corps.  He acknowledged that his usage peaked again upon receiving a substantial amount of money from his grandparents' estate.  He described purchasing a "QP" per month, and reported hat he used the substance daily.  The Veteran also explained that he began using cocaine on New Year's Eve of 2005.  He stated that his period of heaviest usage took place over a period of approximately eighteen months, and ended when he "ran out of money."  A pattern of withdrawal symptoms associated with his inability to afford cocaine was described.  

With regards to legal history, the Veteran denied any history of arrest or conviction.  However, he described a history of near arrest resulting from his violent behavior during periods in which he drank.

With regards to current symptoms, the Veteran endorsed recurrent intrusive thoughts, recurrent nightmares, night sweats, and flashbacks.  A pattern of markedly diminished interest and participation in significant activities relative to his behavior prior to his military service was described.  Feelings of detachment or estrangement from others were reported, as was a restricted range of affect.  The Veteran also described marked changes in his expectations, associated with a sense of a foreshortened future.  He stated that he "didn't really want to live," and perceived his time to be "up."  The Veteran described a pattern of self-medication with alcohol, and of the utilization of "complete exhaustion" in order to sleep.  He demonstrated marked problems with insomnia when not drunk, as evidenced by his difficulties with sleep onset, intermittent waking, and terminal waking.  Severe troubles with irritability and angry outbursts were described.  Concentration problems were markedly apparent during the interview.  Hypervigilance, in the form of his "walking [his] perimeter" was described.  Exaggerated startle responses were also reported by the Veteran.  

The Veteran reported that he experienced "irritable" mood most of the day, nearly every day.  Anhedonia in the form of his social isolation relative to his behavior prior the his period of military service was described.  Psychomotor agitation was highly evidence during the interview.  Significant experiences of fatigue and loss of energy were reported.  The Veteran described experiencing feelings of worthlessness and guilt, although he deemed them to be appropriate, on a daily basis.  Cognitive difficulties, including the diminished ability to think and indecisiveness, were reported to occur.  Recurrent thoughts of death, including suicidal ideation, were described.  The examiner indicated that the Veteran, notably, stated that he had locked his gun in his safe deposit box, and had subsequently lost the key.  He explained that he perceived the event to be fortunate due to his concerns that he might kill himself.  The Veteran reported that he also perceived suicide to be "the easy way out."  The Veteran described experiencing anxiety attacks, occurring approximately five times weekly and lasting approximately ten to fifteen minutes at a time.  

The Veteran reported that his symptoms of PTSD began upon his discharge from the Marine Corps, when he "got out and tried to be normal."  His panic attacks and associated agoraphobia began during the same time frame.  The examiner stated that the Veteran's depressive symptoms likely began at the time of the death of his former girlfriend, prior to active service.  

Upon mental status examination, the Veteran was easily engaged in the evaluation, although his circumstantial speech and lack of focus created difficulties with tracking the topic of discussion.  His impulse control, as demonstrated by his history of substance abuse, irritability, and angry outbursts, appeared to fall below normal limits.  Speech was quite normal in terns of manner and content, although significant problems with "tripping over" words were reported.  Form of thought was remarkable for circumstantiality.  Thought content was consistent with the presence of homicidal ideation, including his tendency to get into fights in bar, although the Veteran declined to name the specific object of that ideation.  Suicidal ideation was also acknowledged.  Specific means were reported to comprise his use of his gun.  Plans, time frames, and immediate intent were denied, however, as were perceptual abnormalities.  The Veteran stated that his mood at the time of the evaluation was "not happy, irritable, tired, I want a drink."  Affect was labile and generally intense during the evaluation.  However, it was appropriate for the discussion at all times.

The Veteran was oriented to all three spheres: person, place, and time.  His attention capacities, as evidenced by his circumstantial speech during the interview, appeared to fall below normal limits.  The Veteran's concentration abilities also fell below normal limits, as demonstrated by his inability to recall the topic of discussion multiple times during the interview.  His immediate memory abilities, as evidenced by his recall for four items in the forward direction, and only three items in the backward direction, on a measure of auditory working memory fell below normal limits, as well.  The Veteran's memory for recent events appeared to fall within normal limits, as did his memory for recent past events.  Remote memory appeared to be intact.  Intelligence and fund of information appeared to fall within the average range.  Judgment and insight, however, appeared to fall below normal limits.  

The Axis I diagnoses were of PTSD, panic disorder with agoraphobia, depressive disorder, not otherwise specified, alcohol dependence, with physiological dependence, and cannabis dependence.  The examiner also rendered an Axis II diagnosis of personality disorder not otherwise specified.  The Veteran was assigned a GAF score of 37.  The examiner noted that the GAF score was based on his difficulties in multiple areas, including employment functioning, family relationships, judgment, thinking, and mood.  Specifically, the Veteran described a marked history of difficulty in terms of his need for positions of employment and his inability, often due to angry acting out, to act appropriately in the work environment.  A history of verbal aggression was described, consistent with judgment-related difficulties.  Considerable distancing, both from social situations and from his immediate family was described.  Thinking problems were noted in terms of the problems with attention, concentration, immediate memory, and difficulties with decision making noted during the interview and the mental status examination.  Mood-related areas of difficulty included the symptoms consistent with a major depressive episode that the Veteran acknowledged during the interview.  He, notably, described a history of suicidal and homicidal ideation, and problems with impulse control were also noted.  The examiner remarked that in conjunction with his significant experiences of intense anger, those factors render the Veteran to be a danger to any work environment.  The examiner stated that the Veteran's symptoms are service-connected and severe.  

The Veteran was provided with another VA PTSD examination in June 2008, during which the clams file was reviewed.  With regards to non-PTSD psychiatric symptoms, the Veteran endorsed frequent anxiety attacks.  The Veteran denied having a legal history.  The Veteran was never married and had no children.  He remained single and had no close relationships at that time.  With regards to social relationships, the Veteran reported having beer friends only with no close relationships.  He had been fired and was angry with people and became involved in physical altercations frequently when drunk, frustrated, or irritated.  The Veteran reported having no hobbies and said that he mainly goes home and drinks daily (about 1/2 quart of whiskey daily).  He denied a history of suicide attempts.  He endorsed a history of violence/assaultiveness and indicated that 2 times weekly he becomes irritated and frustrated and "I just loose it and I shout and start swinging."  The Veteran reported that he was impoverished in social and occupational functioning and reported frequent physical and verbal altercation.  He also reported being fired from jobs and said that he was seeking work at that time.  He also endorsed daily use of marijuana.  

Upon mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was restless and tense.  His speech was unremarkable and his attitude toward the examiner was hostile and guarded.  His affect was constricted, his mood was elated, and his attention was intact.  The Veteran was able to do serial 7's and spell a word forward and backward.  His orientation was intact to person, time, and place.  His thought process and content were unremarkable.  With regards to judgment, he understood the outcome of his behavior.  His intelligence was average and he understood that he had a problem.  The Veteran did have sleep impairment with frequent intense nightmares and ongoing difficulty with initiation and duration of sleep, in addition to being hyperalert.  The Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, or panic attacks, and he did interpret proverbs appropriately.  Homicidal thoughts were not present but suicidal thoughts were present.  The examiner noted passive ideations with no active thoughts or plans at that time.  The extent of impulse control was said to be poor.  The examiner said that there were episodes of violence, as the Veteran noted frequent fights and loss of jobs due to this and poor social interactions.  The Veteran had the ability to maintain minimum personal hygiene and there were no problems with the activities of daily living.  The Veteran's remote, recent, and immediate memory were normal.  The Veteran's PTSD symptoms were noted to be chronic and severe without remissions.  The examiner found that the Veteran was capable of managing financial affairs.  

With regards to employment history, the Veteran's usual occupations were sales and construction.  The Veteran was not employed at that time and he was not retired.  The duration of his current unemployment was less than 1 year.  The reasons given for the Veteran's unemployment were difficulty in interactions and the performance of his work.  The Veteran did contend that his unemployment was due to his mental disorder's effects.  The examiner's objective findings with regards to whether the Veteran's unemployment was due to his mental disorder's effects were of PTSD with ongoing severe symptoms and severe impoverished social and interpersonal functions.  

The Axis I diagnoses were of PTSD and alcohol abuse.  The Veteran was assigned a GAF score of 50.  The examiner remarked that the Veteran's condition remained severe and chronic.  The examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms.  However, PTSD signs and symptoms did result in deficiencies in the areas of judgment, with anger and negative thoughts with poor judgment; thinking, with negative and paranoid thinking; work, with frequent job loss; and mood, which was depressed, angry, and anxious.  However, PTSD signs and symptoms did not result in deficiencies in family relations.

The Veteran was provided with another VA PTSD examination in June 2010, during which the claims file was reviewed.  The Veteran denied any hospitalizations or current treatment for a mental disorder.  With regards to legal history, the Veteran reported that he was arrested in January 2010 for grand theft auto and the case was pending.  The Veteran was single and lived alone.  He had no children, was not in a significant relationship, and had no contact with family.  He was reported to have no social relationships.  With regards to activities and leisure pursuits, he watches television.  He denied a history of suicide attempts, but endorsed a history of violence/assaultiveness.  The Veteran reported that the previous Saturday, he started a bar fight, was pushed down the stairs, and broke his clavicle.  He ran from the scene to evade law enforcement and indicated that there was no warrant out for his arrest.  The Veteran reported daily alcohol use, consisting of 3 to 4 shots plus a 6 pack of beer per day.  He stated that if he drinks a lot, he does not get nightmares.  With regards to other substance use, the Veteran also reported smoking excessively, however he stopped 1 1/2 months prior to that time because he would be drug tested while on probation.  

Upon mental status examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was unremarkable and speech was soft or whispered.  The Veteran's attitude toward the examiner was indifferent and apathetic.  His affect was constructed and mood dysphoric.  His attention was intact and he was able to do serial 7's and spell a word forward and backward.  He was oriented to person, time, and place.  His thought process and content was unremarkable and he had no delusions.  With regards to judgment, the Veteran understood the outcome of his behavior.  His intelligence was average and the Veteran understood that he had a problem.  The Veteran did have sleep impairment and reported getting five hours of sleep per night and having nightmares every night, unless he drinks to intoxication.  He denied having any hallucinations.  The Veteran did have inappropriate behavior which included excessive drinking, fighting, and drug use until he had legal problems.  The Veteran did not interpret proverbs appropriately, as he was unable to offer meaningful interpretation.  The Veteran did not have obsessive/ritualistic behavior.  He did have panic attacks which occurred 3 times per week, lasted for several minutes at a time, and were mild to severe in nature.  The Veteran did not have homicidal thoughts.  Suicidal thoughts were present and were intermittent, with no current plan or intent.  The Veteran's extent of impulse control was poor.  There were episodes of violence, as the Veteran recently got into a bar fight that resulted in injury and evading law enforcement.  The Veteran did have the ability to maintain minimum personal hygiene and there were no problems with the activities of daily living.  The Veteran's remote, recent, and immediate memory were normal.  The examiner reported that the Veteran's PTSD symptoms were chronic, occurred a few days a week, lasted for minutes to hours at a time, and were mild to severe in nature.  There were no remissions.  

The Veteran's usual occupation was said to be freelance and he was unemployed but not retired.  He had been unemployed for less than 1 year and the Veteran said that he had been terminated over the weekend for arguing with a co-worker.  The Veteran contended that his unemployment was due to the effects of his PTSD and the examiner objectively found irritability and poor social interactions with regards to such contention.  

The Axis I diagnoses were of PTSD, alcohol abuse, and cannabis abuse.  The Veteran was assigned an overall GAF score of 47.  However, the examiner noted that his PTSD GAF score was 50, his alcohol abuse GAF score was 45, and his cannabis abuse GAF score was 45.  The examiner explained that the GAF score assigned for the Veteran's PTSD reflected anxiety/panic attacks, avoidance behaviors, disinterest in activities, detachment from others, restricted affect, sleep disturbance/nightmares, irritability/anger, hypervigilance, and exaggerated startle response.  The GAF scores associated with alcohol abuse and cannabis abuse reflect excessive use of alcohol and cannabis to self-medicate PTSD symptoms.  
With regards to changes in functional status and quality of life since the last examination, the examiner noted the Veteran's performance in employment, family role functioning, social/interpersonal relationships, and recreational/leisure pursuits.  With regards to the Veteran's functional status and quality of life, the examiner noted termination, no contact with family, no social relationships, and disinterest in activities.  With regards to the linkage between PTSD symptoms and aforementioned changes in impairment, functional state, and quality of life, the examiner stated that in an effort to minimize anxiety and discomfort, the Veteran avoids social interactions and activities, which leads to isolation.  He has no significant interpersonal relationships, as he is estranged from his family, has no significant other, and has no friends.  His irritability and anxiety contributed to problems with social interactions to the point that he was recently fired from his job.  The examiner also indicated that alcohol and cannabis abuse, while done in an effort to self-medicate PTSD symptoms, has caused the Veteran more harm than good (i.e., legal problems and physical injury).  The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  However, PTSD signs and symptoms do result in deficiencies in the areas of judgment, with abuse of alcohol and cannabis, severe anger management problems, and getting into bar fights, which has caused injury; family relations, with estrangement from family and no significant relationships; work, with poor relational problems with co-workers which recently led to social interaction problems and occupational difficulties; and mood, with irritability and anxiety that have led to social interaction problems and occupational difficulties.  However, deficiencies in thinking were not shown.  The examiner also found reduced reliability and productivity due to PTSD symptoms.

Upon review of the record, the Board finds that the evidence supports a finding that the Veteran's symptomatology is appropriately assigned an evaluation of 50 percent from February 11, 2006 through September 18, 2007.  In this regard, the Board notes that during this time frame the Veteran's symptoms included depression, nightmares, sleep disturbance, flashbacks, anxiety, hypervigilance, emotional numbing, hyperarousal, increased irritability and occupational and social impairment.  While he reported intermittent suicidal thoughts in May 2007, he denied having any current intent or a history of suicide attempts.  He also denied having a history of assaultiveness and did not have any homicidal thoughts or ideations.  He did not display any impairment of thought process or communication, or any delusions or hallucinations.  He did not convey any inappropriate behavior.   He was able to maintain minimum personal hygiene and was able to attend to the basic activities of daily living.  He was oriented to person, place, and time, and did not display any obsessive or ritualistic behavior.  He displayed a normal rate and flow of speech.  He did not have poor impulse control.  The Veteran was assigned GAF scores of 45 and 55 during this time period.  The Board finds that review of the record indicates that the Veteran's PTSD resulted in symptoms which are consistent with the criteria for a 50 percent evaluation prior to September 19, 2007.

The evidence during this time frame also reflects that, while the Veteran reported that it was hard for him to maintain a steady job and that he had problems in social relationships, the evidence showed that he was employed during that time and said that he maintained hope.  Additionally, he reported that he had a girlfriend during that time and that his family structure was good.  He indicated that he had good relationship with his parents and siblings, and specifically was close to his next oldest brother.  Thus, while difficulty in establishing and maintaining relationships is shown, an inability to do so is not.  Thus, the Board finds the symptomatology reported during this time reported and the GAF scores assigned do not support an evaluation in excess of 50 percent.  

As of September 19, 2007, however, the Board finds that the evidence supports a finding that the Veteran's symptomatology more nearly approximates a 70 percent evaluation.  38 C.F.R. § 4.7.  During treatment on that date, the Veteran's private psychologist noted that the Veteran reported experiencing both suicidal ideation and homicidal ideation.  His circumstantial speech and lack of focus created difficulties with tracking the topic of discussion.  He was assigned a GAF score of 37 on that date, based on his difficulties in the areas of employment functioning, family relationships, judgment, thinking, and mood.  The psychologist remarked that the Veteran's PTSD symptoms rendered him a danger.  His impulse control has been shown to be impaired since the September 19, 2007 evaluation, with episodes of violence and legal issues. The Board notes that the evidence dating since September 19, 2007 reflects occupational and social impairment with deficiencies in most areas, with difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  During this time, the Veteran was terminated from employment, and had no contact with family or any social relationships.  The Board notes that occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, an inability to function appropriately and effectively, impaired impulse control (such as unprovoked irritability with period of violence), difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships appropriately supports a 70 percent evaluation under the rating schedule.  The symptomatology described since September 19, 2007 is therefore consistent with a 70 percent evaluation.

However, the Board does not find that the Veteran is entitled to a 100 percent schedular evaluation at any time during the course of this appeal.  The Veteran has not exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The evidence shows that the Veteran is able to maintain minimum personal hygiene, he is oriented to person, place and time, and his immediate memory is only mildly impaired.  While the Veteran has had episodes of violence with frequent fights, the evidence does not reflect that he is in persistent danger of hurting himself or others, as he has denied having any active suicidal or homicidal intent.  The June 2008 and June 2010 VA examiners specifically found that there was not total occupational and social impairment due to PTSD signs and symptoms.  As such, the current 50 percent evaluation prior to September 19, 2007 and the 70 percent evaluation from September 19, 2007 being assigned adequately addresses the level of impairment resulting from his service-connected PTSD.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his PTSD and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD for the period prior to September 19, 2007, is denied.

Entitlement to an evaluation of 70 percent for PTSD, from September 19, 2007, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


